Per Curiam:
The ends of justice will be promoted by trying these issues in Orange county. It was -there that plaintiff’s assignors resided and rendered the services sued for. We have to consider the county where the cause of action arose (Jacina v. Lemmi, 155 App. Div. 397) rather than the convenience of a plaintiff suing upon an assigned claim. (Belden v. Schapiro, 138 App. Div. 669.) Plaintiff’s opposing affidavits array ten witnesses, mostly cumulative, for the purpose of showing that defendant was trustee under the agreement of April 24,1914, and acted as such. But this agreement does not appear to be disputed, and plaintiff’s acts under it may apparently be proved by witnesses in Newburgh without cumulative testimony from New York.
The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements to appellant to abide the event, and defendant’s motion granted to change the place of trial to Orange county.
Jenks, P. J., Carr, Stapleton, Rich and Putnam, JJ., concurred.
Order reversed, with ten dollars costs and disbursements to appellant to abide the. event, and motion granted.